                       IN THEUNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                               No. 4:08-CR-00020-BR

  UNITED STATES OF AMERICA                             )
                                                       )
                                                       )
                                                       )
          v.                                           )   ORDER
                                                       )
  TRACY MAURICE THOMAS                                 )
                                                       )

        This matter is before the court on defendant’s pro se motion for reconsideration of the

court’s 25 April 2019 order. (DE # 136.)

        In that order and on the government’s motion, the court considered whether the

government’s response to defendant’s motion for judicial review of its failure to file a Rule 35(b)

motion should be filed under seal. Defendant opposed the sealing of any Rule 35(b)-related

documents, arguing there are no “unusual circumstances in this case” and “this case is a run-of-

the-mill, typical and average case: [defendant] provided substantial assistance to the

Government, like thousands of other federal defendants do each year.” (DE # 131, at 3.) The

court found that the First Amendment right of access attaches to the government’s response, and

accordingly, the government is required to show a compelling interest to justify sealing. (DE #

135, at 2.) The government did not meet its burden by simply relying on “‘matters of a sensitive

and delicate nature.’” (Id. at 2-3.) Therefore, the court denied the government’s motion to

seal.

        Defendant requests the court reconsider this conclusion. Defendant “makes this request

because he now has reason to believe that if” Rule 35(b)-related documents filed in this court are

publicly accessible, “his life or safety may indeed be at risk.” (DE # 136, at 1.) Defendant
claims some persons who were incarcerated with him at the institution where the underlying

events occurred have been transferred to his present place of incarceration and those inmates “are

aware of what he did.” (Id.)

       The court declines to revisit its earlier ruling. As defendant’s motion reveals,

defendant’s assistance to the government is already known among some inmates (and apparently

for some length of time). Sealing the subject documents now will not change what is already

public knowledge.

       Defendant’s motion for reconsideration is DENIED.

       This 15 July 2019.




                                     __________________________________
                                                 W. Earl Britt
                                                 Senior U.S. District Judge




                                                2
